Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about August 3, 1994, which placed the subject children with the Commissioner of Social Services for a period of 12 months and directed that they reside with their grandmother, following a fact-finding determination of abuse by respondent-appellant mother and respondent father, unanimously affirmed, without costs.
Appellant’s abuse of the children was established by evidence that her three-month-old child sustained multiple fractures to the arm and ribs while in her care and custody, and her failure to offer a satisfactory explanation as to how the injuries happened and why she never sought treatment for the earlier rib injuries (see, Matter of Vincent M., 193 AD2d 398, 402). There is no evidence of mitigating circumstances that would warrant a finding of neglect rather than abuse (cf., supra). Concur — Wallach, J. P., Kupferman, Ross, Nardelli and Tom, JJ.